Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i)	Fig.1B; and
	ii)	Fig.1D.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: None.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species (i) relates to an electrostatic sheet jamming device comprising the special technical feature of a first sheet comprising a first conductive layer, a first dielectric layer disposed adjacent to the first conductive layer, a second sheet comprising a second conductive layer and disposed proximate to the first dielectric layer, wherein an applied voltage between the first conductive layer and the second conductive layer is no greater than 50V; whereas Species (ii) is directed to an electrostatic sheet jamming device comprising the special technical feature of a first set of sheets, each sheet comprising a first conductive layer, wherein at least one sheet of the first set of sheets includes a core layer. 
Since applicant has received an action on the merits for the originally presented invention corresponding to Species (i), Fig.1B, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 11-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the feature wherein the applied voltage is no greater than 100 V.  But, claim 1, from which claim 5 depends, limits the applied voltage to no greater than 50 V.  Thus, claim 5 includes voltages (e.g., 51-99) which are excluded by claim 1.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-7 & 9-10 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Moessinger et al. (US Pat.Pub.2018/0143687).
Regarding claim 1, Moessinger teaches an electrostatic sheet jamming device (electrostatic slide clutch) 34 comprising: 
a first sheet (including first substrate 36A) comprising a first conductive layer (first electrode) 40A (¶[0018]), 
5a first dielectric layer 42 disposed adjacent to the first conductive layer 40A (¶[0029]), 
a second sheet (including second substrate 36B) comprising a second conductive layer (second electrode) 40B and disposed proximate to the first dielectric layer 42, wherein the first dielectric layer 42 is disposed between the first conductive layer 40A and the second conductive layer 40B (¶[0018]; ¶[0021]; Fig.3), 
wherein the first dielectric layer 42 has a thickness less than or equal to 10 micrometers (¶[0029]), 
10wherein the first sheet and the second sheet are non-extensible and flexible (¶[0020]), 
wherein the first sheet and the second sheet are slidable relative to each other in a first state (¶[0021]), 
wherein the first sheet and the second sheet are jammed with each other in a second state when a voltage is applied between the first conductive layer 40A and the second conductive layer 40B (¶[0023]-¶[0025]; ¶[0028]-[0029])
15wherein the applied voltage is less than or equal to a break-down voltage of air at a distance between the first conductive layer 40A and the second conductive layer 40B (i.e., the dielectric layer 42 comprises a material selected to exhibit a high dielectric strength in order to support a large electric field without suffering breakdown (¶[0029]); also, the dielectric constant of air is 1, less than the dielectric constant of the various materials of Table 1, which ranges from 3 or above; thus, given the intention to support a large electric field without suffering breakdown and the higher dielectric constant of the dielectric when compared with air, it follows from the formula for compressive pressure between oppositely charged conductive layers between1 that a voltage applied between the first and second conductive layers (electrodes) 40A/40B to provide a normal force per ¶[0023] is less than or equal to a breakdown voltage of air between the conductive layers, since otherwise the device would suffer breakdown).

    PNG
    media_image1.png
    393
    643
    media_image1.png
    Greyscale

Regarding the feature “wherein the applied voltage is no greater than 50V”, Moessinger teaches an example where a 10 μm thick electrically insulating poly(vinylidenefluoride-trifluoroethylene-chlorofluoroethylene) or P(VDF-TrFE-CFE) sheet provides adequate normal force with 150 volts applied between the first and second electrodes (¶[0029]). Moessinger also teaches the electrically insulating structure 42 may be blade-cast or spin-cast to a thickness of 1μm (¶[0031]). Thus, for a P(VDF-TrFE-CFE) sheet with a thickness of 3 μm, according to the formula for compressive pressure between oppositely charged conductive layers with dielectric material between,2 the voltage necessary to achieve the same normal force as that of the 10 μm thick sheet would be 45V, within applicant’s range. Per MPEP 2131.03(I), a specific example in the prior art which is within the claimed range anticipates the range).   
Regarding claim 2, the first dielectric layer 42 is a coating on the first sheet (i.e., the electrically insulating structure may be blade-cast or spin-cast, for example, to a thickness of 1 μm, or deposited on the first electrode by vapor-phase deposition; ¶[0031]).
Regarding claim 4, a second dielectric layer 42 is coated on the second sheet (i.e., a second insulating sheet may be disposed on the second electrode on a face of the second electrode opposing the first electrode per ¶[0021] and the electrically insulating structure may be blade-cast or spin-cast, for example, to a thickness of 1 μm, or deposited on the first electrode by vapor-phase deposition per ¶[0031]).
Regarding claim 6, the distance between the first conductive layer 40A and the second conductive layer 40B in the first state is no greater than 10 micrometers in that ¶[0029] teaches one example where first and second electrodes are separated by 10μm and ¶[0031] teaches the electrically insulating structure separating the first and second conductive layers may be blade-cast or spin-cast, for example, to a thickness of 1 μm.  
Regarding claim 7, one 35or more urging elements (slide guide, e.g., slots) 44 is/are configured to keep the first conductive layer and the second conductive layer close to each other (¶[0022]; Fig.3).  
Regarding claim 9, the first dielectric layer has a thickness less than or equal to 5 micrometers in that ¶[0031] teaches the electrically insulating structure separating the first and second conductive layers may be blade-cast or spin-cast, for example, to a thickness of 1 μm.  
Regarding claim 10, a direct path in the first or second state between the first conductive layer [40A] and the second conductive layer [40B] for at least one part of the jamming device is approximately the same length as the distance between the first and second conductive layers in the second state, i.e., the first and second electrodes slide parallel with respect to each other between first and second states.  
Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holbery et al. (US Pat.Pub.2019/0339773).
Regarding claim 1, Holbery teaches an electrostatic sheet jamming device (electrostatic slide clutch) 34 comprising: 
a first sheet (one of multiple parallel layers) comprising a first conductive layer (first electrode) 46A (¶[0027]; Fig.3), 
5a first dielectric layer 48 disposed adjacent to the first conductive layer 46A (¶[0029]; Fig.3), 
a second sheet (one of multiple parallel layers) comprising a second conductive layer (second electrode) 46B and disposed proximate to the first dielectric layer 48, wherein the first dielectric layer 48 is disposed between the first conductive layer 46A and the second conductive layer 46B (¶[0021]-¶[0024]; Fig.3), 
wherein the first dielectric layer 48 has a thickness less than or equal to 10 micrometers (¶[0034]; ¶[0036]), 
10wherein the first sheet and the second sheet are non-extensible and flexible (¶[0023]), 
wherein the first sheet and the second sheet are slidable relative to each other in a first state (i.e., the dielectric layer is arranged in slidable contact with the second sheet electrode, such that movement of a finger may cause second sheet electrode to slide along first sheet electrode; ¶[0024]-¶[0025]), 
wherein the first sheet and the second sheet are jammed with each other in a second state when a voltage is applied between the first conductive layer 46A and the second conductive layer 46B (i.e., a drive circuit charges and discharges the first and second sheet electrodes by a controlled, variable amount to influence the normal force between the first and second sheet electrodes; ¶[0027]-¶[0028]) and 
15wherein the applied voltage is less than or equal to a break-down voltage of air at a distance between the first conductive layer 46A and the second conductive layer 46B (i.e., the dielectric layer 48 comprises a material selected to exhibit a high dielectric strength in order to support a large electric field without suffering breakdown (¶[0034]); also, the dielectric constant of air is 1, less than the dielectric constant of the various materials of Table 1, which ranges from 1.9 or above; thus, given the intention to support a large electric field without suffering breakdown and the higher dielectric constant of the dielectric when compared with air, it follows from the formula for compressive pressure between oppositely charged conductive layers between3 that a voltage applied between the first and second conductive layers (electrodes) 46A/46B to provide a normal force per ¶[0028] is less than or equal to a breakdown voltage of air between the conductive layers, since otherwise the device would suffer breakdown).

    PNG
    media_image2.png
    404
    749
    media_image2.png
    Greyscale

Regarding the feature “wherein the applied voltage is no greater than 50V”, Holbery teaches an example where a 10 μm thick electrically insulating poly(vinylidenefluoride-trifluoroethylene-chlorofluoroethylene) or P(VDF-TrFE-CFE) sheet provides adequate normal force with 150 volts applied between the first and second electrodes (¶[0034]). Holbery also teaches the dielectric layer may be blade-cast or spin-cast to a thickness of 1μm (¶[0036]). Thus, for a P(VDF-TrFE-CFE) sheet with a thickness of 3 μm, according to the formula for compressive pressure between oppositely charged conductive layers with dielectric material between,4 the voltage necessary to achieve the same normal force as that of the 10 μm thick sheet would be 45V, within applicant’s range. Per MPEP 2131.03(I), a specific example in the prior art which is within the claimed range anticipates the range).   
Regarding claim 2, the first dielectric layer 48 is a coating on the first sheet (i.e., the electrically insulating structure may be blade-cast or spin-cast, for example, to a thickness of 1 μm, or deposited on the first electrode by vapor-phase deposition; ¶[0036]).
Regarding claim 3, ¶[0024] teaches an embodiment wherein a second dielectric layer (not shown) may be disposed on the second sheet electrode 46B on a face of the second sheet electrode opposing the first sheet electrode 46B (Fig.3). Thus, in this embodiment the second sheet has a first surface and a second surface opposing the first surface, wherein the second conductive layer 46B is on the first surface of the second sheet (i.e., facing the second substrate 36B), and wherein the second dielectric layer is disposed proximate closer to the second surface of the second sheet (facing the first sheet and first electrode 46A) than the first surface of the 25second sheet. 
Regarding claim 4, the second dielectric layer 48 is coated on the second sheet (i.e., a second insulating sheet may be disposed on the second electrode on a face of the second electrode opposing the first electrode per ¶[0021] and the electrically insulating structure may be blade-cast or spin-cast, for example, to a thickness of 1 μm, or deposited on the first electrode by vapor-phase deposition per ¶[0036]).
Regarding claim 5, the applied voltage is less than 100V in the example where a PWM generates a scaled, low-voltage replica of a voltage waveform applied across sheet electrodes and the pulse amplitude may switch between or among discrete voltage values—e.g., between −5 and +5 volts (¶[0031]). 
Regarding claim 6, the distance between the first conductive layer 46A and the second conductive layer 46B in the first state is no greater than 10 micrometers in that ¶[0029] teaches one example where first and second electrodes are separated by 10μm and ¶[0034] teaches the electrically insulating structure separating the first and second conductive layers may be blade-cast or spin-cast, for example, to a thickness of 1 μm.  
Regarding claim 7, one 35or more urging elements (tensioner/spring 44 or slide guide/slots 50) is/are configured to keep the first conductive layer and the second conductive layer close to each other (¶[0019], ¶[0025]; Figs.2-3).  
Regarding claim 8, the one or more urging elements, e.g., tensioner/spring 44 or slide guide/slots 50, comprise at least 5a “spring element” (¶[0019]; Fig.2) and a “fixed clearance limiting element” in that the slots guide the relative motion of the first and second sheet electrodes (¶[0025]; Fig.3).
Regarding claim 9, the first dielectric layer has a thickness less than or equal to 5 micrometers in that ¶[0036] teaches the electrically insulating structure separating the first and second conductive layers may be blade-cast or spin-cast, for example, to a thickness of 1 μm.  
Regarding claim 10, a direct path in the first or second state between the first conductive layer [46A] and the second conductive layer [46B] for at least one part of the jamming device is approximately the same length as the distance between the first and second conductive layers in the second state, i.e., the first and second electrodes slide parallel with respect to each other between first and second states.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moessinger.
Moessinger does not specifically teach 30the applied voltage is no greater than 100V.  
But, this range would have been obvious before the effective filing date as a matter of routine optimization since Moessinger teaches the normal force is inversely proportional to the square of the distance between the first and second electrodes and the thickness of the insulator/dielectric layer is selected to achieve a suitably strong normal force and reduced operating voltage (¶[0028]). For example, Moessinger teaches the insulator/dielectric layer may be blade-cast or spin-cast to a thickness of 1 μm (¶[0031]). For air this distance---per the equations given by Babrauskas, et al.---corresponds to breakdown voltage of 97 V. 

Response to Arguments
Applicant's arguments filed 06 April 2022 have been fully considered to the extent they pertain to Species (i) claims 1-10 elected by original presentation, but they are not persuasive.   
Regarding applicant’s argument that the prior art does not teach or suggest any relationship between an applied voltage and a breakdown voltage, any relationship between an applied voltage and a breakdown voltage of air, any relationship between an applied voltage and a breakdown voltage of air at a given distance, or any relationship between an applied voltage and a breakdown voltage of air at a distance between first and second conductive layers (Response, p.7) , it is noted that both Moessinger & Holbery teach 15the dielectric layer comprises a material selected to exhibit a high dielectric strength in order to support a large electric field without suffering breakdown (Moessinger ¶[0029]; Holbery ¶[0034]). Thus, it follows that the voltage applied between the first and second conductive layers (electrodes) to provide a normal force is less than or equal to a breakdown voltage of air between the conductive layers, because otherwise the device would suffer breakdown and not operate. In other words, the relationship between the applied voltage and a breakdown voltage in Moessinger & Holbery is implicitly taught therein.
Regarding applicant’s argument that neither Moessinger or Holbery teach an applied voltage being no greater than 50V, it is noted that Moessinger or Holbery each disclose examples of various dielectric materials given in Table 1, and that these materials result in devices falling within the claimed range when analyzed in terms of the formula for compressive pressure between oppositely charged conductive layers with dielectric material between.5  For example, for a given pressure P, dielectric (e.g., P(VDFTr-FE-CFE)) and distance d = 3μm, the corresponding voltage is 45 V, within the claimed range. Per MPEP 2131.03(I), a specific example in the prior art which is within the claimed range anticipates the range.   
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See equation (2) in applicant’s specification, ¶[0028].
        2 Ibid.
        3 Ibid.
        4 Ibid.
        5 Ibid.